Citation Nr: 1141143	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  03-23 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for coronary artery disease due to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or service-connected coronary artery disease.  

3.  Entitlement to service connection for varicose veins, to include as secondary to hypertension and/or service-connected coronary artery disease.  

4.  Entitlement to an earlier effective date for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.  He was awarded the Combat Infantryman's Badge.  He also had service with the Navy Reserve from August 1989 to August 1994, the Army Reserve from August 1994 to August 1999, and the Army National Guard from August 1999 to August 2001, with unverified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the above claims.  The RO in New Orleans, Louisiana, currently has jurisdiction.

In July 2008, a hearing was held before the undersigned Veterans Law Judge.

In December 2008, the Board remanded the matter to the RO for the purpose of obtaining additional evidence and providing the Veteran with VA examinations for his cardiovascular conditions, varicose veins, and lumbar spine.  On remand, in an October 2010 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine with left side radiculopathy.  The grant of service connection is a complete grant of the benefit sought on appeal with regard to that issue such that the matter is no longer before the Board.  The remaining issues were returned to the Board in November 2010.

Review of the record shows that the Veteran raised several claims that have not yet been adjudicated.  The Veteran claimed entitlement to service connection for foot fungus in November 2007, service connection for balance problems in February 2007 and November 2006, and service connection for leg coordination in November 2006.  In April 2005, the Veteran raised several claims premised on Agent Orange exposure, including gastrointestinal, genitourinary, neurological, metabolic, skin/nail, endocrine, and respiratory disorders.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them.   They are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder and/or service-connected coronary artery disease, and varicose veins, to include as secondary to hypertension and/or service-connected coronary artery disease, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's coronary artery disease is due to his exposure to herbicides during his active military service in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for entitlement to service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for coronary artery disease.  This award represents a complete grant of the benefits sought on appeal with regard to that issue.  Thus, any deficiency in VA's compliance with the duty to notify and assist or the Board's December 2008 Remand order is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. 
§ 3.303.  

Additionally, service connection for certain listed disabilities may also be established by legal presumption where a Veteran served on active duty in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  Such a Veteran is presumed to have been exposed to herbicide agents (Agent Orange) during service unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent during that service.  Id.; McCartt v. West, 12 Vet. App. 164, 166 (1999).

Prior to October 30, 2010, VA regulations provided that the following diseases would be service connected if the Veteran was exposed to an herbicide agent during active service, even if there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) were satisfied:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2010).  

Effective October 30, 2010, during the pendency of this appeal, 38 C.F.R. 
§ 3.309(e) was amended to allow service connection based on herbicide exposure to be presumptively established for three new conditions: ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina), Parkinson's disease, and all chronic B-cell leukemias.

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has a current diagnosis of coronary artery disease.  At a March 2006 VA examination, the examiner diagnosed the Veteran with probable coronary artery disease with angina.  The examination notes show that the Veteran was scheduled for a heart catheterization later that month, and that a stent would be considered if coronary blockage was found.  Subsequently, VA treatment records from October 2007 show that the Veteran had a history of coronary artery disease with two stents placed in March 2006.  A VA cardiology consultation report dated March 2008 shows a diagnosis of high risk coronary artery disease.  Therefore, the medical evidence establishes the existence of a present disability.  Furthermore, the Veteran's DD-214 shows that he served with the infantry in the Republic of Vietnam for over one year during his period of service from December 1967 to July 1969.  Therefore, he is presumed to have been exposed to herbicide agents.  There is no affirmative evidence establishing that the Veteran was not exposed to any such agent.

Consequently, as the Veteran is currently diagnosed with coronary artery disease, his DD-214 shows that he served in the infantry in the Republic of Vietnam, and coronary artery disease is now presumptively service connected for herbicide-exposed Veterans, service connection for coronary artery disease is warranted.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.307, 3.309, 3.312.
  

ORDER

Service connection for coronary artery disease is granted. 


REMAND

Unfortunately, a Remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his currently diagnosed hypertension is caused by his service-connected PTSD.  He has testified that he was first diagnosed in 1995 or 1996.  See August 2010 VA examination report, April 2008 VA examination report,  March 2006 VA examination report, February 2004 VA treatment records, June 2004 Social Security Administration (SSA) disability determination examination report, August 2003 VA treatment records, March 2002 VA treatment records, December 2001 VA treatment records, and March 2001 National Guard periodic examination report.  A March 1999 periodic examination showed blood pressure readings of 140 systolic pressure over 90 diastolic pressure and no history of high blood pressure.  A November 2000 medical evaluation showed a current diagnosis of hypertension.  A March 2001 periodic examination showed blood pressure readings of 138 systolic pressure over 82 diastolic pressure and a history of high blood pressure, first diagnosed in 1996 and well-controlled with medication.

 He also contends that he currently has varicose veins that first appeared during his active military service in Vietnam.  See July 2008 hearing transcript.  However, an August 2003 VA examination report notes "no varicose veins," VA treatment records from October 2003 note "no varicose veins," and an SSA disability determination examination report notes no abnormalities of the arteries and veins and normal extremities.  VA treatment records from August 2004, the earliest records showing treatment for varicose veins, report varicose veins on the left lower extremity only.  In February 2005, varicosities were visualized on the posterior and lateral calf area and compression hose were ordered.  The presence of superficial varicose veins is noted on a March 2005 Agent Orange exposure examination report and in September 2005 he had bilateral post thigh varicosities from the knees and hips; orthopedic prosthetics were ordered.

In December 2008, the Board remanded the issues of service connection for hypertension and varicose veins and directed the RO/AMC to schedule the Veteran for a VA examination to determine the nature and etiology of his cardiovascular disease.  The examiner was specifically asked to determine (1) whether hypertension had its onset in service or was related to any in-service event, disease or injury, (2) whether hypertension was caused by service-connected PTSD, (3) whether hypertension was aggravated by service-connected PTSD, and (4) whether the Veteran's varicose veins were caused or aggravated by coronary artery disease or hypertension.  

In August 2010, the VA examiner diagnosed the Veteran with essential hypertension, but did not provide the requested opinions.  In September 2010, the VA examiner provided an addendum with the opinion that it was not likely that the Veteran's PTSD caused his hypertension and it was not clinically possible to differentiate between the natural course of the Veteran's hypertension and any aggravation that may have been caused by PTSD.  In a second addendum dated September 2010, the VA examiner determined that it was not likely that the Veteran's varicose veins were caused or aggravated by either his coronary artery disease or hypertension but were more likely due to venous hypertension caused by valve incompetence.  The examiner did not provide an opinion as to whether hypertension had its onset in service or was related to any in-service disease, event, or injury and did not sufficiently explain the reasoning behind the opinion that the Veteran's varicose veins were not aggravated by coronary artery disease or hypertension.  

Additionally, despite the evidence showing a current diagnosis of varicose veins and the Veteran's lay testimony indicating that the onset of the Veteran's varicose veins may have been in service, the Veteran has not been provided with a VA examination in order to determine whether varicose veins had their onset or are otherwise related to active service.  Accordingly, the Veteran should be scheduled for an additional VA cardiovascular examination.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Remand by the Board confers the right to compliance with the Remand orders on the Veteran).  

Moreover, the record shows that the Veteran served with the Navy Reserve from August 1989 to August 1994, with the Army Reserve from August 1994 to August 1999, and with the Army National Guard from August 1999 to August 2001, with periods of ACDUTRA and INACDUTRA.  See April 2003 Army National Guard Retirement Points History Statement and December 1997 Statement of Service for Naval Reserve Retirement.

 There is one active duty report present in the claims folder showing ACDUTRA from April 30, 1995, to June 9, 1995, but no other active duty reports or records showing the Veteran's dates of ACDUTRA or INACDUTRA are of record.  While extensive efforts have been made to locate the Veteran's complete service records, there is no indication that specific attempts have been made to verify the exact dates of the Veteran's ACDUTRA or INACDUTRA.  On remand, attempts to verify the complete dates and types of any ACDUTRA or INACDUTRA during the dates listed above, and, if necessary, to undergo further efforts to obtain relevant documents from the Veteran's service personnel and medical records, should be made before the Board renders a decision in this case.  38 C.F.R. § 3.159(c)(2).

Additionally, an effort should also be made to obtain any additional VA treatment records for the Veteran, dated since November 2008.

Finally, in Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely NOD and there is no issuance of a statement of the case (SOC), the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  In a July 2007 rating decision, the RO granted service connection for tinnitus, with an evaluation of 10 percent, effective July 16, 2003.  The Veteran submitted a NOD, contending that he should be assigned an earlier effective date in October 2007.  Therefore, the Veteran should be provided with an SOC on the issue of entitlement to an effective date earlier than July 16, 2003, for the award of service connection for tinnitus.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in New Orleans, Louisiana, dated since November 2008.

2.  Contact the National Personnel Records Center and/or any other indicated agency and verify the specific dates of the Veteran's periods of ACDUTRA and INACDUTRA.  If determined to be necessary, make further efforts to obtain relevant documents from the Veteran's service personnel and/or medical records.  

Efforts to verify the Veteran's periods of ACDUTRA and INACDUTRA and/or obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of the information and/or records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  If it is determined that it is not necessary to make further efforts to obtain the Veteran's service personnel and/or medical records, this determination should be fully explained and documented for the record.

3.  Thereafter, schedule the Veteran for an appropriate VA examination of his hypertension and varicose veins.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

The examiner is asked to make the following determinations:

(a) Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension and varicose veins had their clinical onset during active service or are related to any in-service disease, event, or injury.  

(b) Determine whether it is at least as likely as not that hypertension was (i) caused by or (ii) aggravated by coronary artery disease and/or PTSD.

(c)  Determine whether it is at least as likely as not that the Veteran's varicose veins were (i) caused by or (ii) aggravated by coronary artery disease, hypertension, and/or PTSD.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Send the Veteran a statement of the case addressing his claim for entitlement to an earlier effective date for service-connected tinnitus.  The Veteran must be informed that a timely substantive appeal should be filed in order to perfect an appeal of this claim.

6.  Finally, readjudicate the Veteran's claims on appeal.  If the full benefit sought on appeal is not granted, provide the Veteran and his representative with an SSOC and allow an appropriate time for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


